      Case 1:17-cr-00123-LAP Document 815 Filed 04/20/20 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------- x
UNITED STATES OF AMERICA,          :
                                   :
          – against –              :            17-CR-123(LAP)
                                   :
JESUS MATA,                        :
                                   :
                    Defendant.     :
-----------------------------------x
LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

     Before the Court is Defendant Jesus Mata’s request for

compassionate relief pursuant to 18 U.S.C. Section 3582

(c)(1)(A)(i). (“Motion,” Dkt. no. 810.). For the reasons set out

below, the request is denied.

Background

     On March 16, 2017, indictment S1 17Cr.123 was unsealed.

(Dkt. no. 8.).    It charged Defendant and more than 30 others with

conspiring to distribute 280 grams and more of crack cocaine as

well as other controlled substances and with related firearms

offenses.     The offenses were carried out as part of the “075”

gang, members of which engaged in significant drug dealing and

crimes of violence, including robberies and shootings.          (PSR

¶¶ 11-17, 26-27).

     This Defendant evaded arrest for some three months but

eventually pleaded guilty to conspiring to sell crack

cocaine.     The stipulated guidelines range was 70 to 87 months

imprisonment, but, because of Defendant’s statements about his

intentions to pursue his education, learn a trade, be a better

                                    1
         Case 1:17-cr-00123-LAP Document 815 Filed 04/20/20 Page 2 of 5

son, and never violate the law again, on November 17, 2017, the

Court imposed a non-Guidelines sentence of 24 months

imprisonment.

    On August 2, 2019, Defendant was charged with violating his

supervised release and, on December 4, 2019, Defendant admitted

to all seven charged specifications, including failed drug tests,

attempting to submit a fake urine sample, possession of crack,

and gambling.      The Government’s sentencing memorandum (dkt. no.

778) provided detailed evidence about Defendant’s post-release

activities with members of a violent set of the Mac Ballers gang,

now charged in United States v. Lawrence, et al., 19 Cr. 761

(JPO).     The Government’s evidence of Defendant’s activities

included Instagram messages and still pictures showing Defendant

aiding and abetting gang member Derrick Casado in locating and

shooting a rival gang member just two months after his

release.     Defendant did not contest these facts at his

sentencing. (Dkt. no.777, 7940.)           Based on this egregious breach

of the Court’s trust, the Court imposed the maximum allowable

revocation sentence of 24 months imprisonment.            Defendant did not

appeal.

    In 2017, Defendant told the Probation Office that he had

severe asthma as a child and that he “required a ‘breathing

machine’” and that his asthma had been controlled with a standard

“asthma pump, which he uses as needed.”           (PSR ¶¶ 119).    Through

counsel, Defendant represents that he “experience[s] shortness of

                                       2
      Case 1:17-cr-00123-LAP Document 815 Filed 04/20/20 Page 3 of 5

breath at times,” (Motion at 13), but the record is devoid of any

evidence about Defendant’s respiratory health.         Defendant is 23

years old.

Applicable Law

    Under Section 3582, the Court only “may reduce the term of

imprisonment . . . after considering the factors set forth in

section 3553(a) to the extent that they are applicable, if it

finds that . . . extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent

with applicable policy statements issued by the Sentencing

Commission . . . .”     See 18 U.S.C. § 3582(c)(1)(A); see also 28

U.S.C. § 994(t) (“The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in

section 3582(c)(1)(A) of title 18, shall describe what should be

considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of

specific examples.”).

    The relevant Sentencing Commission policy statement is

found in U.S.S.G. § 1B1.13.      That section provides that the

Court may reduce the term of imprisonment if “extraordinary and

compelling reasons warrant the reduction,” id. § 1B1.13(1)(A);

“the Defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g),” id.

§ 1B1.13(2); and “the reduction is consistent with this policy

statement,” id. § 1B1.13(3).

                                    3
      Case 1:17-cr-00123-LAP Document 815 Filed 04/20/20 Page 4 of 5

    The Application Notes describe the circumstances under

which “extraordinary and compelling reasons exist.”          Id.

§ 1B1.13 Application Note 1.      As the proponent of the motion,

the Defendant bears the burden of proving that “extraordinary

and compelling reasons” exist.      See, e.g., United States v.

Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party with an

affirmative goal and presumptive access to proof on a given

issue normally has the burden of proof as to that issue.”);

United States v. Clarke, No. 09 Cr. 705 (LAP), 2010 WL 4449443,

at *1 (S.D.N.Y. Oct. 29, 2010) (“If the Defendant seeks

decreased punishment, he or she has the burden of showing that

the circumstances warrant that decrease.” (quoting Butler, 970

F.2d at 1026)); cf. United States v. Hamilton, 715 F.3d 328, 337

(11th Cir. 2013).

Discussion

    The Court assumes without deciding that it has the power to

waive the requirement of exhaustion of administrative remedies.

Defendant’s motion is nevertheless denied.

    First, release of this Defendant would be contrary to the

section 3553(a) factors.     Defendant’s drug dealing during the

offense of conviction and his firearms activity outlined in the

Government’s sentencing memorandum on his violation of supervised

release demonstrate beyond peradventure that Defendant is a

danger to the community.     His participation in the premeditated,



                                    4
         Case 1:17-cr-00123-LAP Document 815 Filed 04/20/20 Page 5 of 5

gang-motivated shooting on May 17, 2019--which he did not dispute

at sentencing--virtually require his detention.

     Based on the Defendant’s having evaded law enforcement for

some three months at the time of his original arrest in this

case, he is surely a flight risk.

     Based on the Defendant’s egregious breach of the Court’s

trust evidenced by his violations of supervised release,

Defendant is not amenable to following any conditions of relief.

     Second, Defendant has not demonstrated the “extraordinary

and compelling circumstances” required to justify relief under

section 3582(c)(1)(A)(i).        The BOP has taken numerous steps to

mitigate the risk of the COVID-19 virus in its facilities,

and Defendant is a healthy 23-year old whose asthma is

controlled.      There is nothing in the record that demonstrates

that this Defendant’s controlled asthma would rise to the level

of a serious physical condition that would jeopardize his long-

term well-being.

     For all these reasons, the Defendant’s Motion (dkt. no. 810)

is denied.

SO ORDERED.

Dated:       New York, NY
             April 20, 2020



                                     ___________________________________
                                     Loretta A. Preska
                                     Senior United States District Judge


                                       5
